Citation Nr: 0707338	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  02-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to August 
1968.  He was awarded a Bronze Star Medal with "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claim.

The case was previously before the Board in July 2003, when 
it was remanded for additional development.  The requested 
development has been completed to the extent possible.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

A low back disorder did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in November 2001.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Additional letters were sent February 2002 
and July 2005.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  In December 2001, the veteran submitted a Form 21-
4142 for Dr. G.B.  The RO, however, did not request treatment 
records from Dr. G.B and the validity of the Form 21-4142 
expired.  Pursuant to the Board's July 2003 remand, the RO 
sent a development letter in August 2003 requesting that the 
veteran complete Form 21-4142 for each health care provider, 
including Dr. G.B., for treatment since 1968.  In December 
2004, the veteran submitted a statement concerning another 
service connection claim, but did not provide the requested 
information or form.  In July 2005, the RO again sent a 
letter to the veteran requesting that the veteran complete 
Form 21-4142 for Dr. G.B.  In that letter, the RO explained 
that the Form 21-4142 that the veteran previously submitted 
in December 2001 expired and cannot be use to request his 
treatment records from his private physician.  The veteran 
did not respond to this request.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991) (If a claimant wishes assistance, he 
cannot passively wait for it in circumstances where he should 
have information that is essential in obtaining the putative 
evidence.).  Thus, the Board finds that there are no relevant 
records that the RO failed to obtain and must proceed with 
the veteran's claim based on the evidence of record.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  VA need not obtain an 
examination in this case.  The veteran underwent VA 
examinations in December 2001 and July 2002.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability.  

The service medical records are negative for any complaints 
or findings of low back pain or any injury to the back.  
Separation examination dated August 1968 reported that the 
veteran's physical condition, including the spine, was 
normal.  The examination report did contain a note that 
stated that the veteran had a history of intermittent low 
back pain for the last two to three months and no history of 
trauma.

In a letter dated July 2001, the veteran's private physician, 
Dr. G.B. stated that he had known the veteran for the past 
fifteen to twenty years and that he continued to have back 
problems that he received in Vietnam.  His injury was in or 
around 1965 to 1967 and was sustained when he fell off the 
top of a helicopter while checking for bombs and landed on 
his back.  The physician stated that the veteran's back 
problems were service connected.  

In December 2001, the veteran was afforded a VA examination.  
He reported that his current back complaint was incurred from 
an initial injury to his back while serving in Vietnam.  
Following a physical examination and x-rays of the 
lumbosacral spine, the veteran was diagnosed as having 
degenerative disc disease, lumbosacral spine, with facet 
arthropathy and intermittent left lower extremity radicular 
symptoms, but without objective evidence of lower extremity 
radiculopathy.  

In a July 2002 addendum, the December 2001 VA examiner 
reviewed the claims file and provided an opinion.  The 
examiner commented on Dr. G.B.'s letter stating that he 
provided no details of evaluations or treatment for the 
alleged back problems and did not render a diagnosis.  The 
examiner further commented that even if he were to grant 
benefit of the doubt to the veteran and private physician 
that some treatment was provided during the 20-year period 
between 1981 and 2001, there was no evidence of treatment 
between separation and 1981, a period of 13 years.  In 
addition, in reviewing x-rays of the veteran's lumbosacral 
spine, the examiner found no changes suggestive of prior 
injury, but only degenerative changes that could be 
considered consistent with his age.  The examiner concluded 
that based on review of the record, there was no evidence of 
a direct or indirect causal relationship between the single, 
poorly documented episode of lower back pain/injury in-
service and the veteran's current low back condition.

There is no persuasive medical evidence of record showing 
that the veteran's low back disability had its onset during 
active service or within one year of his separation from 
active service, or is related to any in-service disease or 
injury.  Dr. G.B. stated in July 2001 that the veteran's back 
disability was service connected.  However, the matter of 
whether a disability is service connected is a legal 
determination.  To the extent that Dr. G.B. stated that the 
veteran continued to have back problems that he "received in 
Vietnam", there is no indication that he reviewed the claims 
folder, including the service medical records, and no 
rationale was provided for the opinion.  Accordingly, the 
opinion is not found to be persuasive.

On the other hand, the VA examiner provided a definitive 
opinion that the veteran's current back disability was not 
related to active service and was more likely related to age.  
In his opinion, the examiner questioned the veracity of Dr. 
G.B.'s opinion as there were no details of evaluations or 
treatment for the alleged back problems and a diagnosis was 
not given.  The VA examiner also provided rationale and cited 
to specific evidence in the file as support for his opinion.  
As the opinion was clearly based upon review of the claims 
file and a physical examination, including an x-ray, it is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

The evidence does not show that the veteran was diagnosed 
with arthritis of the lumbar spine within one year following 
his separation from service.  This disability was not 
documented until 2001.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

While the veteran contends that his low back disorder had its 
onset during his active service, his lay statements alone are 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that where a combat wartime veteran alleges 
he suffers disability due to an injury incurred in service, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
veteran's DD Form 214 indicates that he was awarded a Bronze 
Star Medal with "V" device, which indicates that he engaged 
in combat.  The veteran contends that he injured his back 
during service when he fell off of a helicopter and landed on 
his back.  However, the evidence does not show that his 
current low back disability is etiologically connected to 
service.  Only a medical professional can provide competent, 
probative evidence regarding the diagnosis or etiology of a 
disability.  The statutory presumption, 38 U.S.C.A. 
§ 1154(b), does not eliminate the general need for competent 
evidence of a relationship between an injury in service and a 
current disability.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a low back disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.

ORDER

Service connection for a low back disability is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


